Citation Nr: 0015732	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.   Entitlement to an increased rating for callous formation 
with hallux valgus deformity of the right foot, currently 
evaluated as 10 percent disabling.

2.   Entitlement to an increased (compensable) rating for 
skin thickening with hallux valgus deformity of the left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R.  McGarry


INTRODUCTION

The veteran's active service has been confirmed from 
September 1979 to November 1986 and from November 1988 to 
September 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO), in pertinent part, awarded an increased 
rating of 10 percent for callous formation with hallux valgus 
deformity of the right foot and denied an increased rating 
for skin thickening with hallux valgus deformity of the left 
foot.  These matters were remanded to the RO by the Board in 
December 1998 to afford the veteran a hearing before a member 
of the Board.  The hearing was conducted in March 2000.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's disability from for callous formation with 
right hallux valgus deformity is manifested by objective 
findings of pain with pressured palpation to the area of the 
plantar side of the third metatarsal, without metatarsal 
resection, limitation of motion, painful joint motion, 
instability, excess fatigability, incoordination, excess 
fatigability, or vascular or skin changes other than plantar 
keratoma under the third metatarsal head of the right foot.

2.  The veteran's disability from a service-connected left 
foot disorder, diagnosed as skin thickening with hallux 
valgus deformity, is not manifested by objective finding of 
tenderness, painful motion, limitation of motion, 
instability, incoordination, excess fatigability, or other 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
callus formation with right hallux valgus deformity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5280 (1999).

2.  The criteria for a compensable rating for skin thickening 
with left hallux valgus deformity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5280 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.  
Part 4 (1999).  Although VA must consider the entire record, 
the most pertinent evidence, because of effective date law 
and regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Service medical records show that the veteran sought 
treatment on many occasions during her active service for 
complaints related to her feet.  Her complaints were 
variously diagnosed as right metatarsal stress, plantar 
callouses, hyperkeratosis, hallux valgus, plantar warts, and 
porokeratosis.  The symptoms were treated with shaving and 
boot inserts.

The veteran was granted entitlement to service connection for 
callouses on both feet by the RO's January 1993 rating 
decision.  The associated disability was rated zero percent 
disabling pursuant to a diagnostic code used to rate skin 
disorders involving benign new growths.

During a VA examination in April 1993, the veteran had 
similar complaints and an examiner reported similar clinical 
findings as were documented during the veteran's active 
service.  The reported diagnoses included callous formation 
over the right metatarsal heads of the first, third, and 
fifth digits; and bilateral hallux valgus deformity.  In a 
May 1993 rating decision, the RO continued the zero percent 
evaluation for callous formation with hallux valgus deformity 
of the right foot and mild skin thickening with hallux valgus 
deformity of the left foot.  In evaluating the veteran's 
right foot disorder, the RO has utilized Diagnostic Code 
5280.  Under that diagnostic code, disability from unilateral 
hallux valgus, if severe, and equivalent to amputation of the 
big toe, is rated 10 percent disabling.  A 10 percent rating 
is also assigned for unilateral hallux valgus which has been 
operated with resection of the metatarsal head.  No higher 
rating is assignable pursuant to Diagnostic Code 5280.

During the June 1997 VA podiatry examination, the veteran 
complained of pain under her right third metatarsal with 
callous buildup in that area.  She reported fatigability and 
lack of endurance due to right foot pain with standing, but 
not with sitting.  She reported that the pain was somewhat 
relieved after the callous was trimmed.  She reported that 
had she not had shoe inserts, she could not walk due to pain.  
She denied joint pain.  She denied use of crutches, braces, 
cane, or corrective shoes.  She denied having foot surgery 
and foot trauma.  On a scale of one to ten, with one being 
the least and ten being the worst, she described her pain as 
five to six without use of shoe inserts and two to three with 
the use of shoe inserts.  She told the examiner she was able 
to stand at work for six hours and was able to sit when her 
foot pain prevented standing.  

Examination of the feet revealed no gross deformity, and 
specifically, no flat foot deformity or hallux valgus 
deformity.  There were callouses on the plantar medial aspect 
of both hallux interphalangeal joints.  Ankle and foot joint 
motion was normal and pain free.  There was no evidence of 
painful joint motion, edema, instability, or weakness in 
either the right or left foot.  However, there was evidence 
of pain on palpation with pressure on the plantar side of the 
right third metatarsal head.  There was no skin breakdown.  
Vascular function was normal.  The examiner reported that the 
veteran's functioning was impaired during standing and 
walking due to painful intractable plantar keratoma under the 
third metatarsal head of the right foot, especially when she 
did not wear accommodative inserts or proper shoe gear.  Her 
gait was antalgic.  She was able to heel walk with a normal 
gait.  She could toe walk on the left foot but not on the 
right due to pain.  There was no unusual shoe pattern. 

X-rays of both feet showed no osseous deformity related  to 
the veteran's service connected disorders.  The following 
diagnoses were reported:  intractable plantar keratoma 
subthird metatarsal head, right foot; callous on the plantar 
medial aspect of the interphalangeal joint of the hallux, 
bilaterally, and; diffuse callous over the right subfirst 
metatarsal head.

The Board has also considered the veteran's testimony before 
the undersigned Member of the Board in March, 2000.  Such 
testimony is consistent with and cumulative of the veteran's 
complaints made during the most recent VA examination.  Such 
complaints have been discussed above.

A review of the entire record yields no indication that the 
veteran has undergone resection of the right metatarsal head.  
Nor does the medical evidence contained in the claims folder 
indicate that the associated disability is so severe as to be 
equivalent to amputation of the right great toe.  During the 
most recent VA examination, the examiner found no gross 
deformity.  X-rays showed no osseous deformities.  The 
examiner found no functional disability other than the 
inability to toe walk on the right foot.  In essence the only 
clinical finding was pain to palpation with pressure on the 
plantar area of the right third metatarsal head.  The Board 
finds that the veteran's disability from callous formation 
with right hallux valgus deformity is manifested by pain in 
the plantar area of the third metatarsal head, without 
indications metatarsal resection, limitation of motion, 
painful motion, or vascular or skin changes.  The Board 
concludes that the criteria for a rating in excess of 10 
percent have not been met.

With regard to the issue of an increased rating for 
disability associated with the veteran's service-connected 
left foot disorder, diagnosed has skin thickening with hallux 
valgus deformity, the documentation of clinical findings 
contained in the record shows no objective indications of 
associated disability.  Therefore, the Board concludes that 
the criteria for a schedular rating in excess of zero percent 
have not been met.

The Board has considered the veteran's disabilities from her 
foot disorders in the context of other diagnostic codes 
pertinent to the rating of foot disorders to determine if the 
criteria for higher ratings might be met under such codes.  
However, the evidence indicates that the veteran does not 
have flat feet, claw feet, bilateral weak feet, hallux 
rigidus, hammertoes, malunion or nonunion of the tarsal 
bones, or other foot injury.  Under such circumstances, the 
criteria for a rating in excess of the current ratings are 
not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 
5278, 5279, 5281, 5282, 5283, 5284 (1999).

The Board has considered the provisions of 38 C.F.R.  § 4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  For 
the reasons discussed above, the Board finds that the 
veteran's disability picture from her right and left foot 
disorders do not approximate the schedular criteria for 
ratings higher than 10 and zero percent, respectively.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  The original injuries have been 
reviewed and, where appropriate, the functional impairment 
that can be attributed to pain or weakness has been taken 
into account.

The Court has held that pursuant to 38 C.F.R. § 4.40 (1999) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v.  Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The record includes credible testimony on the part of the 
veteran as to foot pain.  These complaints, however, do not 
support increased ratings.  The fact remains that the 
clinical record reflects that the veteran's foot disorders 
are not manifested by painful joint motion, weakness, 
atrophy, excess fatigability, loose motion, instability, or 
incoordination resulting in functional impairment.  While 
there is an objective finding of plantar tenderness under the 
right third metatarsal head, this manifestation supports the 
10 percent schedular rating currently in effect for the right 
foot, but no more.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(1999).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for disabilities associated with the feet, but the 
medical evidence reflects that the required manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization or frequent 
treatment for her service-connected foot disabilities.  Nor 
is it shown that either of the disabilities considered in 
this decision, by itself, presents such an unusual disability 
picture or otherwise so markedly interferes with the 
veteran's employment as to render impractical the application 
of regular schedular standards.  Rather, for the reasons 
noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R.  § 3.321(b) is not warranted.



ORDER

An increased rating for callous formation with hallux valgus 
deformity of the right foot is denied.

A compensable rating for skin thickening with hallux valgus 
deformity of the left foot is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

